Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 30, 1996, convicting defendant, after a jury trial, of two counts of attempted robbery in the second degree, and sentencing him to concurrent terms of 2V2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s participation in the subject attempted robbery, including defendant’s standing in close proximity to the codefendant who demanded the money, defendant’s pursuit of one of the complainants down the block, and defendant’s pursuit of the other complainant up the block. We see no reason to disturb the jury’s credibility determinations, including the jury’s rejection of defendant’s attempt to provide innocent explanations for his conduct. The evidence also supports the jury’s finding that one of the complainants suffered physical injury as required by Penal Law § 160.10 (2) (People v Thomas, 226 AD2d 120, lv denied 88 NY2d 886). Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.